Case 8:18-cv-01555-DOC-JDE Document 22 Filed 12/28/18 Page 1 of 2 Page ID #:68



       Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
   1
       Michael J. Manning, Esq. (State Bar No. 286879)
   2   Tristan P. Jankowski, Esq. (State Bar No. 290301)
   3
       Craig G. Cote, Esq. (State Bar No. 132885)
       MANNING LAW, APC
   4   4667 MacArthur Blvd., Suite 150
   5
       Newport Beach, CA 92660
       Office: (949) 200-8755
   6   Fax: (866) 843-8308
   7
       ADAPracticeGroup@manninglawoffice.com

   8   Attorneys for Plaintiff
   9
       ABACUC HERAS
                            UNITED STATES DISTRICT COURT
  10

  11                     CENTRAL DISTRICT OF CALIFORNIA

  12

  13   ABACUC HERAS, an individual             Case No.: 8:18-cv-1555-KES

  14                                           Request for Entry of Default
       Plaintiff,
  15

  16   v.
  17

  18

  19    T.M.B.H. SMOKE SHOP, a
        business of unknown form;
  20    GOODE PROPERTIES, LLC, a
  21    California Limited Liability
        Company; and DOES 1-10,
  22
        inclusive,
  23

  24
       Defendants.
  25

  26

  27
             TO: THE CLERK OF THE ABOVE-ENTITLED COURT
  28
                             REQUEST FOR ENTRY OF DEFAULT
                                           1
Case 8:18-cv-01555-DOC-JDE Document 22 Filed 12/28/18 Page 2 of 2 Page ID #:69



             Plaintiff ABACUC HERAS hereby requests that the Clerk of the above-
   1

   2   entitled Court enter default in this matter against GOODE PROPERTIES, LLC,
   3
       a California Limited Liability Company on the ground that said defendants have
   4

   5
       failed to appear or otherwise respond to the complaint within the time prescribed

   6   by the Federal Rules of Civil Procedure. Plaintiff served the complaint on
   7
       defendant GOODE PROPERTIES, LLC, a California Limited Liability
   8

   9   Company on 9/21/2018 by personal service as evidenced by the proof of

  10   service of summons on file with this Court.
  11

  12
       Dated: December 28, 2018                      MANNING LAW, APC
  13

  14

  15                                         By:     /s/ Craig G. Cote, Esq.
  16                                                 Michael J. Manning, Esq.
                                                     Joseph R. Manning, Jr., Esq.
  17                                                  Tristan P. Jankowski, Esq.
  18                                                  Craig G. Cote, Esq.
  19                                                 Attorneys for Plaintiff
  20

  21

  22

  23

  24

  25

  26

  27

  28
                              REQUEST FOR ENTRY OF DEFAULT
                                            2
